Exhibit 10.2
 
 


 
SUBORDINATE BONDS CUSTODY AGREEMENT
 
THIS SUBORDINATE BONDS CUSTODY AGREEMENT (this “Custody Agreement”), dated as of
July 1, 2014, is among THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (the
“Custodian”), a national banking association, not in its individual capacity,
but solely in its capacity as custodian for the Federal Home Loan Mortgage
Corporation (“Freddie Mac”), AMERICA FIRST MULTIFAMILY INVESTORS, L.P. (the
“Depositor”), a limited partnership organized and existing under the laws of the
State of Delaware and ATAX TEBS II, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (the "Sponsor").
 
The meaning of capitalized terms can be determined by reference to Section 1.2
of this Custody Agreement.
 
BASIS FOR THIS AGREEMENT
 
A.           Pursuant to the Series Certificate Agreement dated as of July 1,
2014 (together with the Standard Terms of the Series Certificate Agreement
attached thereto, the “Series Certificate Agreement”) between Freddie Mac in its
corporate capacity and Freddie Mac in its capacity as Administrator, Freddie Mac
has agreed with the Sponsor (a wholly owned subsidiary of the Depositor), to
exchange certain certificates (collectively, the “Certificates”) for certain
assets of the Sponsor acquired from the Depositor consisting of the tax-exempt
bonds set forth on Schedule 1 of the Series Certificate Agreement (the “Bonds”)
and to provide credit enhancement with respect to the related Bonds and the
Certificates and to provide liquidity support for Class A Certificates (as such
term is defined in the Series Certificate Agreement) all as more fully set forth
therein.
 
B.           The Sponsor’s reimbursement obligations to Freddie Mac with respect
to the Certificates are set forth in the Bond Exchange, Reimbursement, Pledge
and Security Agreement dated as of July 1, 2014 (the “Reimbursement Agreement”)
between the Sponsor and Freddie Mac.
 
C.           As a condition to Freddie Mac's delivery of the Certificates to the
Sponsor and its providing of credit enhancement and liquidity support with
respect thereto, the Depositor is required to deliver this Custody Agreement
whereby the Depositor is delivering on or prior to July 10, 2014 (the “Deposit
Date”) the full outstanding amount of the related subordinate bonds set forth on
Exhibit A hereto (the “Immobilized Bonds”) to the Custodian for the benefit of
Freddie Mac to be held as provided hereunder.
 
D.           While the Immobilized Bonds deposited with the Custodian hereunder
are not pledged to Freddie Mac as security for the Sponsor’s obligations to
Freddie Mac under the Reimbursement Agreement, the Depositor has agreed that
such Immobilized Bonds shall be immobilized in the custody of the Custodian for
Freddie Mac’s benefit during the term of the Reimbursement Agreement.
 

 
 

--------------------------------------------------------------------------------

 


E.           The Custodian has agreed to act as Custodian upon the terms and
subject to the conditions set forth in this Custody Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Custody Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the Depositor and the
Custodian, the Depositor and the Custodian agree as follows:
 
1.      Incorporation of Recitals; Definitions; Interpretation; Reference
Materials.
 
1.1.           Incorporation of Recitals.  The recitals set forth in “Basis for
this Agreement” are, by this reference, incorporated into and deemed a part of
this Custody Agreement.
 
1.2.           Definitions.  Initially capitalized terms used in this Custody
Agreement shall have the meanings given to those terms in this Custody
Agreement.  Initially capitalized terms used in this Custody Agreement and not
defined in this Custody Agreement shall have the meanings given to those terms
in the Reimbursement Agreement.
 
The following terms shall have the respective meanings set forth below for all
purposes of this Agreement.
 
“Bond Documents” means with respect to a series of Immobilized Bonds or a series
of Senior Bonds, the trust indenture, trust agreement, ordinance, resolution and
any other agreements or instruments pursuant to which such Immobilized Bonds or
Senior Bonds may be issued or secured (including any loan agreement, note,
mortgage, or deed of trust delivered to the applicable Bond Trustee) or
governing the operation of the multifamily project financed thereby or any other
documents, instruments and agreements pertaining to a series of Immobilized
Bonds or Senior Bonds, including but not limited to any subordination
agreements, as the same may be amended or supplemented from time to time.
 
“Bond Trustee” means with respect to a series of Immobilized Bonds or a series
of Senior Bonds, the financial institution designated as trustee pursuant to the
applicable Bond Documents.  The term “Bond Trustee” shall also be deemed to
refer to, with respect to a series of Immobilized Bonds or a series of Senior
Bonds, any separate paying agent therefor.
 
“Bonds” shall have the meaning set forth in “Basis for this Agreement”.
 
“Event of Default” means with respect to a series of Immobilized Bonds or a
series of Senior Bonds, any event defined as an “Event of Default” under any
related Bond Document (provided any cure period specified as being applicable to
such event has expired).
 
“Senior Bonds” means a series of Bonds which were issued pursuant to the same
Bond Documents as a series of Immobilized Bonds and have not been delivered into
custody hereunder.
 
“Servicer” means the eligible servicing institution designated by Freddie Mac
from time to time (which may be Freddie Mac) or its successor, as servicer of
the Bond Mortgage Loan.  Initially, NorthMarq Capital, LLC shall serve as the
Servicer.
 

 
2

--------------------------------------------------------------------------------

 


1.3.           Interpretation.  Words importing any gender include all
genders.  The singular form of any word used in this Custody Agreement shall
include the plural, and vice versa, unless the context otherwise
requires.  Words importing persons include natural persons, associations,
partnerships and corporations.
 
1.4.           Reference Materials.  Sections mentioned by number only are the
respective sections of this Custody Agreement so numbered.  Reference to “this
section” or “this subsection” shall refer to the particular section or
subsection in which such reference appears.  Any captions, titles or headings
preceding the text of any section and any table of contents or index attached to
this Custody Agreement are solely for convenience of reference and shall not
constitute part of this Custody Agreement or affect its meaning, construction or
effect.
 
2.      Custody of the Bonds.  Upon the execution and delivery of this Custody
Agreement by the parties hereto, the Depositor shall irrevocably deliver to and
deposit with the Custodian the Immobilized Bonds free and clear of all claims,
liens and security interests and encumbrances, and the Custodian shall accept
delivery of the Immobilized Bonds.  The Custodian hereby acknowledges its
receipt of the Immobilized Bonds and copies of the executed instruments of
transfer with respect thereto.  If not initially delivered registered in the
name of the Custodian, the Custodian shall use best efforts to arrange with each
applicable Bond Trustee for the Immobilized Bonds to be registered in the name
of the Custodian or its nominee, and the Depositor shall assist, cooperate and
take any action needed to accomplish the registration of the Immobilized Bonds
in the name of the Custodian or its nominee.  The Custodian shall establish a
segregated account, separate and apart from all other accounts of the Custodian,
designated the “Immobilized Bonds Account” into which the Custodian shall
deposit the Immobilized Bonds and any payments received with respect thereto.
 
3.      Bond Payments.  Payments received by the Custodian with respect to a
series of Immobilized Bonds shall be promptly paid over to the Depositor except
as set forth herein.  If the Custodian either obtains actual knowledge that a
payment received with respect to the Immobilized Bonds has not been made in
accordance with the applicable Bond Documents or the Custodian receives written
notice from Freddie Mac or the Servicer that such payment has not been made in
accordance with the applicable Bond Documents, such payment shall not be paid
over to the Depositor, but instead shall be returned to the applicable Bond
Trustee to be disbursed in accordance with the applicable Bond Documents.  If
the Custodian either obtains actual knowledge of an Event of Default or the
Custodian receives written notice from Freddie Mac or the Servicer of an Event
of Default, any payments wrongfully received by the Custodian with respect to
the related series of Immobilized Bonds shall not be paid over to the Depositor,
but instead shall be held by the Custodian in escrow hereunder and shall,
subject to Section 5.2(vi) below, be invested at the written direction of the
Depositor pending the resolution of the Event Default.  If such Event of Default
is cured or waived, the Custodian shall release the applicable funds to the
Depositor at the written direction of Freddie Mac.  If such Event of Default is
not cured or waived and an acceleration occurs with respect to the related
series of Senior Bonds, at the written direction of Freddie Mac, the Custodian
shall release such funds to Freddie Mac in payment for any obligations due to
Freddie Mac with respect to such Senior Bonds.
 
4.      Subordination; No Exercise of Rights or Remedies.

 
3

--------------------------------------------------------------------------------

 


4.1.           The Custodian and the Depositor hereby acknowledge that all
rights to payments with respect to a series of Immobilized Bonds shall be
subordinate to all amounts due with respect to the applicable series of Senior
Bonds as set forth in the applicable Bond Documents and hereunder, both prior to
and after the respective maturity dates of the Immobilized Bonds.  During the
term hereof, the Depositor’s only rights with respect to the Immobilized Bonds
shall be to receive payments thereon as provided herein.
 
4.2.           Without the prior written consent of Freddie Mac in each
instance, neither the Custodian nor the Depositor shall (i) amend, modify,
waive, extend, renew or replace any provision of any of the Bond Documents, (ii)
pledge, assign, transfer, convey, or sell any interest in the Immobilized Bonds
or any of the Bond Documents; (iii) accept any payment on account of the
Immobilized Bonds unless it is in compliance with the terms of the Bond
Documents and the terms hereof; (iv) take any action which has the effect of
increasing the amount of the Immobilized Bonds; or (v) exercise (or direct the
exercise of) any right of consent, voting right or proxy or any other right or
action under the Bond Documents or otherwise with respect to the Immobilized
Bonds, including, but not limited to any remedial rights or action.
 
4.3.           The Custodian and the Depositor acknowledge that Freddie Mac may
grant or refuse consent to any remedial rights or actions with respect to the
Immobilized Bonds in Freddie Mac’s sole and absolute discretion.  The exercise
of any remedial rights or actions with respect to the Immobilized Bonds will be
subject to the terms hereof.  The Custodian and the Depositor acknowledge that
the provisions of this Section 4 are fair and reasonable under the
circumstances, that the Depositor has received a substantial benefit from
Freddie Mac having granted its consent to keep the Immobilized Bonds
outstanding, and that Freddie Mac would not have granted such consent without
the inclusion of these provisions in this Custody Agreement.
 
4.4.           Freddie Mac may pursue all rights and remedies available to it
under the Bond Documents, at law, or in equity.  No action or failure to act on
the part of Freddie Mac in the event of any Event of Default shall constitute a
waiver on the part of Freddie Mac of any provision of the Bond Documents or this
Custody Agreement.
 
4.5.           The Depositor shall have the right to have a series of
Immobilized Bonds released on any Business Day from under this Custody Agreement
in the event either (i) the related series of Senior Bonds are released from the
applicable Series Pool pursuant to a Release Event funded by the Sponsor or (ii)
the full amount outstanding of the related series of Senior Bonds have been
redeemed and Freddie Mac has been fully reimbursed with respect to any Advance
made in connection with such redemption.  In connection with any release of
Immobilized Bonds pursuant to this Section 4.5, the Depositor shall provide
written notice to the Custodian setting forth the circumstances allowing such
release and the date on which such release is to occur, along with a signed
acknowledgement from Freddie Mac that the conditions to release have occurred.
 
4.6.           Notwithstanding anything herein to the contrary, the Depositor
shall have the right to direct the Custodian in writing to surrender a series of
Immobilized Bonds to the applicable Bond Trustee for cancellation in accordance
with the applicable Bond Documents pursuant to a written direction to the
Custodian (along with a copy of such direction to Freddie
 

 
4

--------------------------------------------------------------------------------

 


Mac).  Upon cancellation, the Custodian shall promptly provide written notice of
such cancellation to the Depositor and Freddie Mac.
 
5.      Custody Provisions.
 
5.1.           Custody Arrangement.  The Custodian shall hold the Immobilized
Bonds (including all payments derived therefrom) delivered to it pursuant to
this Custody Agreement in custody only, identified separate and apart from the
general assets of the Custodian.  The Custodian shall not have the authority to
assign, transfer, pledge, set-off or otherwise dispose of any of the Immobilized
Bonds, or of any interests therein, except as provided hereunder or as required
by law.
 
5.2.           Appointment and Powers of the Custodian.
 
(i)           The Depositor acknowledges the appointment of the Custodian as
custodian for Freddie Mac under this Custody Agreement, and authorizes the
Custodian to take such action and to exercise such rights, remedies, powers and
privileges under this Custody Agreement as are specifically authorized to be
exercised by the Custodian by the terms of this Custody Agreement.  The
Custodian may execute any of its duties as custodian under this Custody
Agreement by or through agents or employees and shall be entitled to consult
with and retain experts (including counsel) and to act in reliance upon the
advice of such experts (including legal opinions) concerning all matters
pertaining to the agencies created by this Custody Agreement and its duties
under this Custody Agreement, and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel selected by it.  The Custodian agrees to perform only those duties
specifically set forth in this Custody Agreement and no implied duties or
obligations shall be read into this Custody Agreement.
 
(ii)           The Custodian shall have no duty to exercise any discretionary
right, remedy, power or privilege granted to it by this Custody Agreement, or to
take any affirmative action under this Custody Agreement, unless directed to do
so by Freddie Mac in writing, and shall not, without the prior written approval
of Freddie Mac, consent to any departure by the Depositor from the terms of this
Custody Agreement, waive any uncured default on the part of the Depositor under
this Custody Agreement or amend, modify, supplement or terminate, or agree to
any surrender of, this Custody Agreement or the Immobilized Bonds; provided,
that the Custodian shall not be required to take any action which exposes the
Custodian to personal liability, financial or otherwise, or which is contrary to
this Custody Agreement, or any other agreement or instrument relating to the
Immobilized Bonds or applicable law.
 
(iii)           Neither the Custodian nor any of its directors, officers,
employees or agents, shall be liable for any action taken or omitted to be taken
by it or them under this Custody Agreement, or in connection with this Custody
Agreement, except for its or their own gross negligence or willful misconduct;
nor shall the Custodian be responsible for the validity, effectiveness, value,
sufficiency or enforceability against the Depositor of this Custody Agreement or
any other document furnished pursuant to this Custody Agreement or in connection
with this Custody Agreement, or of the Immobilized Bonds
 

 
5

--------------------------------------------------------------------------------

 


(or any part thereof), or for the perfection or priority of any security
interest purported to be granted under this Custody Agreement.
 
(iv)           The Custodian shall be entitled to conclusively rely on any
communication, instrument, paper or other document believed by it in good faith
to be genuine and correct and to have been signed or sent by the proper person
or persons.
 
(v)           None of the provisions contained in this Custody Agreement shall
require the Custodian to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties or in the exercise
of any of its rights or powers under this Custody Agreement except for any
liability of the Custodian arising from its own gross negligence or willful
misconduct.
 
(vi)           The Custodian may conclusively rely upon the Depositor’s written
instructions as to both the suitability and legality of all directed
investments.  The Custodian may make any and all investments through its own
investment department or that of its affiliates or subsidiaries, and may charge
its ordinary and customary fees for such trades.  In the absence of written
investment instructions from the Depositor, the Custodian shall not be
responsible or liable for keeping the moneys held by it hereunder fully
invested.  The Custodian shall not be liable for any loss from any directed
investments.  Each of the parties hereto (other than the Custodian) agree that
broker confirmations of permitted investments are not required to be issued by
the Custodian for each month in which a monthly statement is rendered by the
Custodian.
 
5.3.           Successor Custodian.
 
(i)           The Custodian acting under this Custody Agreement at any time may
resign by an instrument in writing addressed and delivered to the Depositor and
Freddie Mac, and may be removed at any time with or without cause by an
instrument in writing duly executed by or on behalf of Freddie Mac.
 
(ii)           Freddie Mac shall have the right to appoint a successor to the
Custodian upon any such resignation or removal by an instrument of substitution
complying with the requirements of applicable law, or, in the absence of any
such requirements, without formality other than appointment and designation in
writing.  Upon the making and acceptance of such appointment, the execution and
delivery by such successor Custodian of a ratifying instrument pursuant to which
such successor Custodian agrees to assume the duties and obligations imposed on
the Custodian by the terms of this Custody Agreement, and the delivery to such
successor Custodian of the Immobilized Bonds and documents and instruments then
held by the retiring Custodian, such successor Custodian shall thereupon succeed
to and become vested with all the estate, rights, powers, remedies, privileges,
immunities, indemnities, duties and obligations by this Custody Agreement
granted to or conferred or imposed upon the Custodian named in this Custody
Agreement, and on such appointment and designation shall not exhaust the right
to appoint and designate further successor Custodians under this Custody
Agreement.  No Custodian shall be discharged from its duties or obligations
under this Custody
 

 
6

--------------------------------------------------------------------------------

 


Agreement until the Immobilized Bonds and documents and instruments then held by
such Custodian shall have been transferred or delivered to the successor
Custodian with notice to the Depositor and until such retiring Custodian shall
have executed and delivered to the successor Custodian appropriate instruments
assigning the retiring Custodian’s security or other interest in the Immobilized
Bonds to the successor Custodian.  The retiring Custodian shall not be required
to make any representation or warranty in connection with any such transfer or
assignment, except only that it has not created any liens on the Immobilized
Bonds other than liens granted pursuant to this Custody Agreement.
 
(iii)           If no successor Custodian shall be appointed, as provided above,
or, if appointed, shall not have accepted its appointment, within thirty (30)
days after resignation or removal of the retiring Custodian, then the Custodian
may appoint a successor Custodian satisfying the terms herof.  Each such
successor Custodian shall provide the Depositor and Freddie Mac with its
address, to be used for purposes of giving notice hereunder.  Notwithstanding
the resignation or removal of any Custodian under this Custody Agreement, the
provisions of this Custody Agreement shall continue to inure to the benefit of
such Custodian in respect of any action taken or omitted to be taken by such
Custodian in its capacity as such while it was Custodian under this Custody
Agreement.
 
5.4.           Qualifications of Custodian.  Any Custodian at any time acting
under this Custody Agreement must at all times be a bank with trust powers or a
trust company organized under the laws of the United States of America or any
State of the United States, having a combined capital stock, surplus and
undivided profits aggregating at least $50,000,000 (or be the wholly-owned
subsidiary of a corporation or other entity meeting such requirement) or have at
least $500,000,000 in assets under trust management.
 
5.5.           Fees, Expenses, Indemnification.  Depositor shall pay to the
Custodian such reasonable fee for its services as shall be agreed upon by the
Custodian.  Depositor agrees to reimburse the Custodian, on demand, for all
reasonable out-of pocket costs and expenses incurred by the Custodian in
connection with the administration and enforcement of this Custody Agreement
(including, without limitation, reasonable attorney’s fees, costs and expenses)
and agrees to indemnify and hold harmless the Custodian and its officers,
directors, agents, employees, subsidiaries and affiliates from and against any
and all losses, costs, claims, damages, penalties, causes of action, suits,
judgments, liabilities and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by the Custodian under this
Custody Agreement or in connection with this Custody Agreement, unless such
liability shall be due to willful misconduct or gross negligence on the part of
the Custodian or its agents or employees.  The Custodian shall not be liable for
any action undertaken by it pursuant to this Custody Agreement unless due to the
gross negligence or willful misconduct of the Custodian.  The obligations of the
Depositor under this Section 5.5 shall survive the termination of this Custody
Agreement, the resignation of the Custodian, and the discharge of the other
obligations of the Depositor under this Custody Agreement.
 

 
7

--------------------------------------------------------------------------------

 


6.      Miscellaneous Provisions.
 
6.1.           Termination.  This Custody Agreement shall remain in effect until
the termination of the Reimbursement Agreement at which time Custodian shall, at
the written direction of Freddie Mac, release the Immobilized Bonds to the
Depositor and execute any instruments of transfer necessary to evidence such
release.
 
6.2.           Successors and Assigns.  This Custody Agreement shall inure to
the benefit of, and be enforceable by the parties hereto, and Freddie Mac and
their respective successors and permitted assigns, and nothing herein expressed
or implied shall be construed to give any other Person any legal or equitable
rights under this Custody Agreement.  Neither this Custody Agreement nor any of
the rights, interests or obligations under this Custody Agreement shall be
assigned by either party to this Custody Agreement without the prior consent of
the other party to this Custody Agreement and Freddie Mac.
 
6.3.           Notices.  All notices, requests, demands and other communications
to the Custodian that required or permitted under this Custody Agreement shall
be deemed to have been duly given if delivered or mailed, first class, postage
prepaid, or sent by registered overnight delivery service, charges prepaid, to
the following principal office of the Custodian:
 
The Bank of New York Mellon Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, FL 32256
Attention:  Michael J. Alfano
Telephone: (904) 645-1925
Facsimile: (904) 645-1998
 
Any notices received by the Custodian with respect to the Immobilized Bonds
shall be promptly copied and forwarded to both the Depositor and Freddie Mac at
the following addresses:
 

 
8

--------------------------------------------------------------------------------

 


If to Depositor:
 
America First Multifamily Investors, L.P.
1004 Farnam Street, Suite 400
Omaha, NE 68102
Attention: Chad L. Daffer
Facsimile:  (402) 930-3047
Telephone:  (402) 930-3085
 
If to Sponsor:
 
ATAX TEBS II, LLC
1004 Farnam Street, Suite 400
Omaha, NE 68102
Attention: Chad L. Daffer
Facsimile:  (402) 930-3047
Telephone:  (402) 930-3085
 
If to Freddie Mac:
 
Federal Home Loan Mortgage Corporation
8100 Jones Branch Drive
McLean, Virginia  22102
Attention:  Director of Multifamily Management and Information Control
Telephone: (703) 714-3273
Facsimile: (703)714-3273
 
With a copy to:
 
Federal Home Loan Mortgage Corporation
8200 Jones Branch Drive
McLean, Virginia  22102
Attention:  Associate General Counsel, Negotiated Transactions Legal Department
Telephone:. (703) 903-3693
Facsimile: (703)903-2000
 
With a copy to:
 
Federal Home Loan Mortgage Corporation
8100 Jones Branch Drive
McLean, Virginia  22102
Attention:  Director of Multifamily Loan Servicing
Telephone: (703) 714-3003
Facsimile: (703)714-3003
 
6.4.           Governing Law.  This Custody Agreement will be construed, and the
rights and obligations of Freddie Mac, the Sponsor and the Custodian hereunder
will be determined in
 

 
9

--------------------------------------------------------------------------------

 


accordance with federal statutory or common law (“Federal law”).  Insofar as
there may be no applicable rule or precedent under Federal law, and insofar as
to do so would not frustrate the purposes of any provision of the Freddie Mac
Act, the local law of the State of New York will be deemed reflective of Federal
law.  The parties agree that any legal actions between Freddie Mac, the Sponsor
or the Custodian hereunder will be originated in the United States District
Court in and for the Eastern District of Virginia, and the parties hereby
consent to the jurisdiction and venue of said Court in connection with any
action or proceeding initiated concerning this Custody Agreement.
 
6.5.           Amendments.  No amendment, modification, supplement or waiver in
respect of this Custody Agreement will be effective unless in writing and signed
by the parties hereto and consented to in writing by Freddie Mac.
 
6.6.           Third Party Beneficiary.  The Custodian and the Depositor hereby
acknowledge and agree that Freddie Mac is a third party beneficiary of this
Custody Agreement as if Freddie Mac was a party to this Custody Agreement for
purposes of enforcing any of its rights hereunder.
 
6.7.           Invalidity.  The invalidity or enforceability of any provision of
this Custody Agreement shall not affect the validity of any other provision and
all other provisions shall remain in full force and effect.
 
6.8.           Severability.  If any term or other provision of this Custody
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Custody Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Custody Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.
 
6.9.           Multiple Counterparts.  This Custody Agreement may be
simultaneously executed in multiple counterparts, all of which shall constitute
one and the same instrument and each of which shall be, and shall be deemed to
be, an original.
 
6.10.           Effectiveness.  This Custody Agreement shall be effective upon
full execution by the parties hereto.
 
 [Signatures Commence on Following Page]
 

 
10

--------------------------------------------------------------------------------

 

The Depositor, the Custodian and the Sponsor have caused this Custody Agreement
to be signed by their respective officers duly authorized.
 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Custodian
 
 
By:
/s/ Michael J. Alfano
   
Michael J. Alfano
Associate





 


 


 


 


 


 


 


 


 
[Custodian Signature Page to Subordinate Bonds Custody Agreement – ATAX TEBS II]

 
11

--------------------------------------------------------------------------------

 



 



 
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
 
   
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARNTERSHIP TWO, a Delaware limited
partnership, its general partner
               
By:
THE BURLINGTON GROUP, LLC, a Delaware limited liability company, its general
partner
               
By:
/s/ Mark Hiatt        
Mark Hiatt
       
Chief Operating Officer





















































[Depositor Signature Page to Subordinate Bonds Custody Agreement - ATAX TEBS II]

 
12

--------------------------------------------------------------------------------

 



 

 
ATAX TEBS II, LLC, a Delaware limited liability company
 
 
By:
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
 
   
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARNTERSHIP TWO, a Delaware limited
partnership, its general partner
               
By:
THE BURLINGTON GROUP, LLC, a Delaware limited liability company, its general
partner
               
By:
/s/ Mark Hiatt        
Mark Hiatt
       
Chief Operating Officer

 


 


 


 


 


 


 


 


[Sponsor Signature Page to Subordinate Bonds Custody Agreement - ATAX TEBS II]

 
13

--------------------------------------------------------------------------------

 

EXHIBIT A
 
IMMOBILIZED BONDS
 
1.           Dublin Apartments
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Dublin Apartments Project)
Subordinate Series 2013B
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Dublin Apartments Project)
Taxable Subordinate Series 2013C
 
2.           Huebner Oaks Apartments
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Huebner Oaks Apartments Project)
Subordinate Series 2013B
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Huebner Oaks Apartments Project)
Taxable Subordinate Series 2013C
 
3.           Greens of Pine Glen Apartments
 
Housing Authority of the City of Durham
Multifamily Housing Revenue Bonds
(Greens of Pine Glen Project)
Subordinate Series 2012B
 
4.           Harden Ranch Apartments
 
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Harden Ranch Apartments Project)
2013 Series V-2
 
5.           Kingswood Apartments
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Kingswood Apartments Project)
Taxable Subordinate Series 2013C

 
A-1

--------------------------------------------------------------------------------

 
 
6.           Las Colinas Apartments
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Las Colinas Apartments Project)
Subordinate Series 2013B
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Las Colinas Apartments Project)
Taxable Subordinate Series 2013C
 
7.           Perrin Crest Apartments
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Perrin Crest Apartments Project)
Subordinate Series 2013B
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Perrin Crest Apartments Project)
Taxable Subordinate Series 2013C
 
8.           Tyler Park Townhomes Apartments
 
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Tyler Park Townhomes Apartments Project)
2013 Series W-2
 
9.           Waterford Apartments
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Waterford Apartments Project)
Subordinate Series 2013B
 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Waterford Apartments Project)
Taxable Subordinate Series 2013C
 
10.           Westside Village Apartments
 
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds


 

 
A-2

--------------------------------------------------------------------------------

 
 
(Westside Village Apartments Project)
2013 Series X-2
 
 
 
 
 
 
A-3
 
 
 
 
 

--------------------------------------------------------------------------------